DETAILED ACTION
The following is a Non-Final Office Action in response to communications filed January 13, 2021.  Claims 1, 8, and 14 are amended.  Currently, claims 1–20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.
 
Response to Amendment/Argument
Upon reconsideration of the rejection of record in view of Applicant’s amendments, the previous rejection of claims under 35 U.S.C. 112(a) is withdrawn.  More particularly, paragraphs 53–55 set forth extracting and comparing keywords and values from component information, compliance information, and historical information in order to determine a risk score.  Further, paragraph 55 indicates that the risk score may be a qualitative, color-coded score rather than a quantitative, numerical score.  As a result, Applicant’s Specification fully sets forth the claimed invention, and the previous rejection of claims under 35 U.S.C. 112(a) is withdrawn.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are moot in view of the updated grounds of rejection asserted below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered and are persuasive.  More particularly, the prior art of record, either taken alone or in any combination, does not disclose “determining a risk score for the component based on comparing each associated keyword value with the associated environmental compliance keyword value and the historical component keyword value”, as recited in independent claims 1, 8, and 14.  As a result, the previous rejection of claims under 35 U.S.C. 103 is withdrawn.

Claim Objections
Claims 1, 8, and 14 are objected to because of the following informalities:  
Claims 1, 8, and 14 substantially recite functionality to “extract a set of keywords” in the “analyzing” element.  In the subsequent “obtaining” elements, however, claims 1, 8, and 14 recite “the set of component keyword”.  Examiner recommends amending the singular term “keyword” to reflect the plural set of “keywords” recited in the “analyzing” element.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 14 recite “the set of component keyword” in each “obtaining” element.  There is insufficient antecedent basis for each of these limitations in the claim.  As a result, claims 1, 8, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 2–7, 9–13, and 15–20, which depend from claims 1, 8, and 14, inherit the deficiencies described above.  As a result, claims 2–7, 9–13, and 15–20 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Examiner notes that claims 1, 8, and 14 previously recite “analyzing … to extract a set of keywords and an associated keyword value for each keyword in the set of keywords”.  In view of the “analyzing” step and the objections raised above, Examiner recommends amending claims 1, 8, and 14 to substantially recite: 
analyzing, by the processor executing a natural language processing algorithm, the component data to extract a set of component keywords and an associated keyword value for each keyword in the set of component keywords; 
 keywords, the set of environmental compliance keywords having an associated environmental compliance keyword value; 
obtaining, by the processor, historical component data associated with the component and extracting a set of historical component keywords associated with the set of component  keywords, the set of historical component keywords having an associated historical component keyword value;
Claims 2, 9, and 15 further recite “the feature vector” in line 3.  There is insufficient antecedent basis for this limitations in the claims.
Claims 3, 10, and 16 further recite “the machine learning model” in line 5.  There is insufficient antecedent basis for this limitations in the claims.
Claims 4, 11, and 17 further recite “the machine learning model” in line 5.  There is insufficient antecedent basis for this limitations in the claims.
Claims 5, 12, and 18 further recite “the machine learning model” in line 1.  There is insufficient antecedent basis for this limitations in the claims.
Claims 6, 13, and 19 further recite “the machine learning model” in line 1.  There is insufficient antecedent basis for this limitations in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations reciting the steps of “analyzing … the component data to extract a set of keywords and an associated keyword value for each keyword in the set of keywords”; “extracting a set of environmental compliance keywords associated with the set of component keyword, the set of environmental compliance keywords having an associated environmental compliance keyword value”; “extracting a set of historical component keywords associated with the set of component keyword, the set of historical component keywords having an associated historical component keyword value”; “determining a risk score for the component based on comparing each associated keyword value with the associated environmental compliance keyword value and the historical component keyword value”; “presenting the risk score for the component to a user and an associated recommendation based on comparing each associated keyword value with the associated environmental compliance keyword value and the historical component keyword value”; “comparing the risk score to a threshold risk score”; and “enacting an action responsive to the risk score exceeding the threshold risk score, wherein the action comprises initiating a change order for the component”.
The limitations above recite an abstract idea under Step 2A Prong One.  Specifically, the limitations above recite certain methods of organizing human activity associated with fundamental economic principles or practices for mitigating risk because the elements describe extracting and comparing keywords to determine a risk associated with a component and using the determined risk to recommend and enact a change order action; 
Additionally, the elements for “analyzing”, “extracting”, “extracting”, “determining”, and “comparing” describe an abstract mental process because the “analyzing”, “extracting”, “extracting”, “determining”, and “comparing” could be practically performed in the mind as observations or evaluations.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 8 and 14 recite substantially similar limitations to those presented with respect to claim 1.  As a result, claims 8 and 14 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  Similarly, claims 2–7, 9–13, and 15–20 further describe the abstract process identified above and recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  
Additionally, claims 2, 9, and 15 further recite an abstract idea under Step 2A Prong One because the limitations reflect a process for generating and displaying component recommendations and describe managing personal behavior or relationships or interactions between people associated with following rules or instructions.  Similarly, claims 3–6, 10–13, and 16–19 further recite an abstract idea under Step 2A Prong One because the limitations reflect updating or training a machine learning model and describe mathematical concepts associated with mathematical relationships, formulas, and calculations.

As noted above, claims 8 and 14 recite substantially similar limitations to those presented with respect to claim 1.  Although claim 8 further recites a memory and claim 14 further recites a computer program product comprising a computer readable storage medium having instructions, these additional elements, when considered in view of the claim as a whole, do not integrate the abstract idea into a practical application because the recited computing elements are generic computing elements that amount to no more than merely using a computer as a tool to perform the abstract idea.  As a result, claims 8 and 14 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.

With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a processor, a natural language processing algorithm, and steps for receiving/obtaining data and transmitting a change order.  The processor does not amount to significantly more than the abstract idea because the processor is a generic computing element that amounts to no more than merely using a computer as a tool to perform the abstract idea; the natural language processing algorithm amounts to no more than a well-understood, routine, and conventional computing process in view of paragraphs 51 and 54 of Applicant’s Specification, which describe the element in a manner that indicates that the additional element is sufficiently well-known in the art; and the steps for “receiving”/“obtaining” and “transmitting” are well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.

Claims 2–7, 9–13, and 15–20 do not recite any additional elements beyond those recited with respect to independent claims 1, 8, and 14.  As a result, claims 2–7, 9–13, and 15–20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to independent claims 1, 8, and 14.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	


Allowable Subject Matter
When considered in view of the remaining claim elements, the prior art of record, either taken alone or in any combination, does not disclose “determining a risk score for the component based on comparing each associated keyword value with the associated 

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure:
Andrews et al. (U.S. 2019/0171774) discloses a system directed to filtering data based on historical analysis using keyword extraction (See paragraphs 54–55); 
Jakobsson (U.S. 2018/0152471) discloses a system directed to detecting risks based on historical keyword scores (See paragraphs 64–65); and
HAMADA et al. (U.S. 2014/0250149) discloses a system directed to identifying product element relationships by extracting information using text mining (See paragraphs 5–6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623